Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 103
3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13 and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., (US Pat. 10034146 B2) in view of Gila et al., (US 20050071175 A1). 

6.	 With respect to claims 1, 11 and 20, Chuang teaches a method, a device (i.e., mobile terminal, method of payment using a mobile terminal communicating with a vehicle through Passive Keyless Entry (PKE) communication protocol (col 1 lines 26-47), the method comprising:
determining a vehicle state and a position of the mobile terminal with respect to the vehicle based on LF antenna signals received sequentially through a PKE module from the vehicle (col 4 lines 54-63). 
Chuang does not explicitly disclose
determining a payment event based on the vehicle state and the position of the mobile terminal, and 
executing a payment application at the payment event and performing payment requested by a partner terminal or a high-pass gate.
However, Gila discloses
determining a payment event based on the vehicle state and the position of the mobile terminal (¶¶ 0042-0043), and 
executing a payment application at the payment event and performing payment requested by a partner terminal or a high-pass gate (¶¶ 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the payment transaction information of 

7.	With respect to claims 2 and 12, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 1.
Furthermore, Gila discloses wherein the controller checks the relative position relationship between the vehicle and mobile terminal by: 
detecting field values of the plurality of LF antennas installed in the vehicle (“inertia navigation system”, ¶¶ 0039). through the communication unit, and comparing the detected field values with stored field values of the LF antennas (¶¶ 0039-0040).

8.	With respect to claims 3 and 13, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 1.
Furthermore, Chuang discloses, wherein the relative position relationship of the mobile terminal comprises at least one among: 
the mobile terminal being outside of the vehicle (col 4 lines 54-63). 
the mobile terminal being inside of the vehicle; 
a movement path of the mobile terminal being from the inside of the vehicle to a left front seat in the vehicle, a left rear seat in the vehicle, a right front seat in the vehicle, or a right rear seat in the vehicle; a movement path of the mobile terminal approaching the vehicle; 


9.	With respect to claim 4, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 1.
Furthermore, Chuang discloses, wherein the first communication unit of the smart key module receives a vehicle signal indicating at least one of an opening or closing of vehicle doors, an opening or closing of vehicle windows, or a vehicle driving record, and wherein the vehicle doors and windows comprise a right front, right rear, left front, and left rear door and window in the vehicle (col 4 lines 54-63).

10.	With respect to claim 17, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 11.
Furthermore, Gila discloses, wherein the PKE module is further configured to receive toll payment information from a high-pass terminal through the vehicle, wherein the controller is further configured to pay the toll by executing the payment application when the high-pass gate is detected and to transmit a payment completion message generated by the payment application to the vehicle through the PKE module (¶¶ 0042-0044), and wherein the high-pass terminal is configured to transmit the payment 

11. 	With respect to claim 18, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 11.
Furthermore, Gila discloses, further comprising: a V2X module configured to communicate with the high-pass gate, wherein toll payment information is received from the high-pass gate through the V2X module, and wherein the controller is further configured to pay a toll by executing the payment application when the high-pass gate is detected and to transmit a payment completion message generated by the payment application to the high-pass gate (¶¶ 0042-0044).

12. 	With respect to claim 19, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 18.
Furthermore, Gila discloses, wherein the controller is further configured to detect the position of the mobile terminal in which the V2X module is embedded within the vehicle based on a signal received through the PKE module and to output a position change guide when the position of the mobile terminal is not an optimal position providing a highest reception ratio of the high-pass gate signal (¶¶ 0042-0044).

13.	Claims 5-10 and 14-16, are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., (US Pat. 10034146 B2) in view of Gila et al., (US 20050071175 A1), 

14. 	With respect to claim 5, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 4, but does not explicitly disclose, wherein the controller is further configured to execute the payment application automatically when detecting at least one among: the vehicle switches from a driving state to a stop state, the left front door corresponding to a driver of the vehicle is closed, and the left front window corresponding to the driver of the vehicle is open.
However, Gaudin discloses
wherein the controller is further configured to execute the payment application automatically when detecting at least one among: the vehicle switches from a driving state to a stop state (col 40 lines 35-48), the left front door corresponding to a driver of the vehicle is closed, and the left front window corresponding to the driver of the vehicle is open.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the payment transaction information of Chuang and detecting coordinates of Gila, in view of Gaudin in order to authorize Gas/Fuel payment without human intervention when detecting the height of, and/or distance to the vehicle gas tank opening from a smart gas pump.

15. 	With respect to claims 6 and 14, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 1 but does not explicitly disclose, wherein the controller is further configured to: 

However, Gaudin discloses
determine if a payment event is occurring based on at least one of a current position of the vehicle, a vehicle state and a movement path of the mobile terminal, and automatically execute the payment application without user interaction when determining the payment event is occurring (col 40 lines 35-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the payment transaction information of Chuang and detecting coordinates of Gila, in view of Gaudin in order to authorize Gas/Fuel payment without human intervention when the tank is filled and the Gas pump stops. 

16.	With respect to claim 7, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 6 but does not explicitly disclose, wherein the controller is further configured to: 
Furthermore Gaudin discloses, wherein when the vehicle state indicates the vehicle is stopped, a door of the vehicle corresponding to a driver is closed, and a window of the vehicle corresponding to the driver is opened, the controller automatically executes the payment application based on the movement path of the mobile terminal (col 40 lines 35-48).
this is a conditional language because this step only be performed when the vehicle state indicates the vehicle is stopped, a door of the vehicle corresponding to a driver is closed, and a window of the vehicle corresponding to the driver is opened, only then will the controller automatically executes the payment application based on the movement path of the mobile terminal. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

17.	With respect to claims 8 and 15, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 7. 

With respect to the limitation “when the movement path of the mobile terminal moves from an inside of the vehicle through the opened window, the controller automatically executes the payment application” this is a conditional language because this step only be performed when the movement path of the mobile terminal moves from an inside of the vehicle through the opened window, only then will the controller automatically executes the payment application. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

18.	With respect to claim 9, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 8. 

With respect to the limitation “when the movement path of the mobile terminal further moves back inside of the vehicle through the opened window, the controller is further configured to display a payment result of a payment made for the payment event” this is a conditional language because this step only be performed when the movement path of the mobile terminal further moves back inside of the vehicle through the opened window, only then will the controller be further configured to display a payment result of a payment made for the payment event. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).


 claim 10 and 16, the combination of Chuang and Gila discloses all the subject matter as disclosed above in claim 1. 
Furthermore, Gaudin discloses,  wherein the controller is further configured to: when a current location indicates the vehicle has stopped at a gas station, receive vehicle fuel data from the vehicle, and when the vehicle fuel data indicates an amount of fuel in the vehicle is increasing and then does not change for more than a predetermined period of time after the amount of fuel has increased, automatically execute the payment application (Fig. 9 step 914-916 col 16 line 57-col 17 line 6, col 38 line 26-col 39 line-28, col 40 lines 35-48).
With respect to the limitation “when a current location indicates the vehicle has stopped at a gas station, receive vehicle fuel data from the vehicle, and when the vehicle fuel data indicates an amount of fuel in the vehicle is increasing and then does not change for more than a predetermined period of time after the amount of fuel has increased, automatically execute the payment application” this is a conditional language because this step only be performed when the vehicle fuel data indicates an amount of fuel in the vehicle is increasing and then does not change for more than a predetermined period of time after the amount of fuel has increased, only then will the payment application be automatically executed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires 

 
Conclusion
20.	The prior art made of record and not relied upon:
1)	(US 20170364719 A1) – Boehm et al., System and Methods for Universal Toll Module - relate to electronic toll systems that can receive a signal from the electronic toll tag and approve a vehicle to pass through a toll gate on a highway or other road.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685